DETAILED ACTION
Status of Claims
The following is a FIRST NON-FINAL OFFICE ACTION for Application #17/101,638, filed on 11/23/2020.  This application is a Continuation of Application #15/958,630, filed on 04/20/2018, now Patent No. 10,846,750.  That application is a Continuation of Application #14/012,500, filed on 08/28/2013, now Patent No. 9,953,345, which is a Continuation of Application 13/165,686, filed on 06/21/2011, now Patent No. 8,548,848.  
Claims 1-23 are currently pending and have been examined.








Double Patenting
Claims 1-23 are rejected under the statutory type of double patenting.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-23 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-23 of prior U.S. Patent No. 8,548,848. This is a statutory double patenting rejection.

Claims 1-23 are rejected under the non-statutory type of double patenting.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24 and 34 of U.S. Patent No. 9,953,345.  The dependent claims are also rejected on the basis of being dependent on the independent claims.



Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites “while the requested page loads.”  But, there is no antecedent basis for the requesting of a “page.”  Therefore, there is insufficient antecedent basis for this limitation in the claim, and claim 1 is rejected.
Claim 16 includes the limitation “suitable for holding a device user’s attention.”  However, “suitable” is considered a relative and therefore indefinite term, as there is no detail as to how suitable would even be determined, much less how or when it would be or could be determined to be “suitable.”  Therefore, the claim is considered indefinite, the metes and bounds of the invention cannot be determined, and appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d), as failing to further limit the subject matter which applicant regards as the invention.  
With regard to claim 12, the claim fails to further limit the invention of claim 11.   However, claim 11 includes determination of “network information” and separately “device type.  Yet, instead of limiting claim 11, claim 12 broadens the scope in that network information could now also be “device type.”  Therefore, claim 12 fails to further limit the invention of claim 11, and appropriate correction is required.







Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 7 are rejected under 35 U.S.C. 102(b) as being anticipated by Macaluso, Pre-Grant Publication No. 2005/0215238 A1.
Regarding Claim 1, Macaluso teaches:
A method…comprising: 
identify a request from the device to load a particular content item on the device (see [0024] and [0030]-[0031] in which a request for content from a remote server is made by the mobile device, and the request is identified by the advertising application)
determining, at the device, an expected load time for the requested content item server (see [0033] in which an expected load time is determined, the expected load time being how much latency there will be and if an advertisement should be displayed based on the amount of time)
selecting at least one portion of intervening content based on the requested content item and the expected load time, where the intervening content is pre-loaded onto the mobile device before said identifying (see [0006], [0024]-[0025] and [0032]-[0033] in which an interstitial ad is selected for display during load 
presenting the selected intervening content on the mobile device while the requested page (see Figure 5 and [0006], [0024]-[0025] and [0032]-[0033] in which an interstitial ad is displayed during load time)

Regarding Claim 7, Macaluso teaches:
the method of claim 1
wherein said determining comprises determining whether the expected load time exceeds a threshold load time and wherein said selecting includes no intervening content when the expected load time is not determined to exceed the threshold load time (see [0033] in which a load time is determined, and an interstitial advertisement is only shown if the time exceeds a threshold load time)



Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.




Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Macaluso, Pre-Grant Publication No. 2005/0215238 A1 in view of Beyda, et al., Patent No. 6,275,850 B1.
Regarding Claim 2, Macaluso teaches:
the method of claim 1
Macaluso, however, does not appear to specify:
wherein said determining includes detecting connection speed
Beyda teaches:
wherein said determining includes detecting connection speed (see Column 2, lines 51-63)
It would be obvious to one of ordinary skill in the art to combine Beyda with Macaluso because Macaluso already teaches determining load speed, and using connection speed would provide an accurate measure of a relevant factor in load speed.  


Claims 3, 5, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Macaluso, Pre-Grant Publication No. 2005/0215238 A1 in view of Marshall, Pre-Grant Publication No. 2007/0184820 A1.
Regarding Claim 3, Macaluso teaches:
the method of claim 1
Macaluso, however, does not appear to specify:
wherein said selecting comprises selecting at least one pre-loaded intervening content portion associated with displayed content used to initiate said request 
wherein the pre-loaded intervening content portion were loaded onto the mobile device at the same time as said displayed content
Marshall teaches:
wherein said selecting comprises selecting at least one pre-loaded intervening content portion associated with displayed content used to initiate said request (see Figure 7 and [0071]-[0073] in which an ad associated with the content display from which a request for additional content was made through a link is displayed while the requested additional content is downloading)
wherein the pre-loaded intervening content portion were loaded onto the mobile device at the same time as said displayed content (see Figure 10, [0066], [0071]-[0073], and [0080]-[0084] in which initial content download is accompanied by advertisement download, the ads are stored in the memory as in [0083], and then the ads from the memory are displayed during additional content request; the Examiner notes that while [0082] states that the ads are downloaded immediately after the content, Figure 10 makes clear that this is in reference to the same downloading process, so even though the two steps are sequential, they are still downloaded at the "same time” as is meant by the applicant's specification as being part of the same download process versus the ads being cached as part of some preliminary process, download that occurred at a completely different time as part of a different process, or even maybe pre-installed in the phone memory; the Examiner also notes that the term "associated with" when describing the advertisements in relation to the displayed content is very broad, and therefore the broadest reasonable interpretation is taken in the examination of the claim)  
It would be obvious to one of ordinary skill in the art to combine Marshall with Macaluso because Macaluso already teaches ads stored in the memory of the mobile device and even ads associated with the requested content, as in [0032], and ads being 

Regarding Claim 5, Macaluso teaches:
the method of claim 1
Macaluso, however, does not appear to specify:
wherein said at least one portion of the intervening content comprises a video advertisement related to the requested content item
Marshall teaches:
wherein said at least one portion of the intervening content comprises a video advertisement related to the requested content item (see [0069])
It would be obvious to one of ordinary skill in the art to combine Marshall with Macaluso because Macaluso already teaches advertisements compatible with mobile devices, and videos are a common and popular type of mobile device ad at the time of the applicant’s invention and of the cited references and using a video would make the interstitial ad more interesting to the user while waiting for content download.

Regarding Claim 10, Macaluso teaches:
the method of claim 1
Macaluso, however, does not appear to specify:
wherein the content item is a web page and where the request from the device is initiated by the selection of an advertisement displayed on said device
Marshall 
wherein the content item is a web page and where the request from the device is initiated by the selection of an advertisement displayed on said device (see Figure 7 and [0072] in which a link is clicked by the mobile device user which initiated the content request and see [0066] and [0073] in which the content is a page that is displayed by a browser program)
It would be obvious to one of ordinary skill in the art to combine Marshall with Macaluso because Macaluso already teaches advertisements compatible with mobile devices, and videos are a common and popular type of mobile device ad at the time of the applicant’s invention and of the cited references and using a video would make the interstitial ad more interesting to the user while waiting for content download.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Macaluso, Pre-Grant Publication No. 2005/0215238 A1 in view of Cheng, et al., Pre-Grant Publication No. 2009/0063622 A1.
Regarding Claim 4, Macaluso teaches:
the method of claim 1
Macaluso, however, does not appear to specify:
wherein said at least one portion of the intervening content includes a static version of a requested web page
Cheng teaches:
wherein said at least one portion of the intervening content includes a static version of a requested web page (see at least [0053]-[0054], [0056]-[0057], and [0065] in which a static version of a requested webpage is shown to the user in response to a request for a webpage)
Cheng with Macaluso because Macaluso already teaches interstitial advertisements related to the requested content, and showing a static webpage would ensure the user is shown content that they are truly interested in while waiting for the download, since the content shown is a static version of the requested content.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Macaluso, Pre-Grant Publication No. 2005/0215238 A1 in view of Emens, et al., Patent No. 6,934,735 B1.
Regarding Claim 6, Macaluso teaches:
the method of claim 1
Macaluso, however, does not appear to specify:
wherein said determining includes performing a ping test to a server hosting the content item
Emens teaches:
wherein said determining includes performing a ping test to a server hosting the content item
wherein said determining includes performing a ping test to a server hosting the content item (see Figures 6-7, Column 6, line 42-Column 7, line 5 and Column 8, line 64-Column 9, line 8)
It would be obvious to one of ordinary skill in the art to combine Emens with Macaluso because Macaluso already teaches determining load speed, and using a ping to the server hosting the content would provide an accurate measure of a relevant factor in load speed.  

Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Macaluso, Pre-Grant Publication No. 2005/0215238 A1 in view of Mayerhofer, et al., Pre-Grant Publication No. 2006/0190616 A1.
Regarding Claims 8 and 9, Macaluso teaches:
the method of claim 1
Macaluso, however, does not appear to specify:
wherein said selecting includes selecting intervening content having a click-to-call capability
wherein said presenting includes presenting the click-to-call intervening content
wherein at least one pre-loaded intervening content portion is a selectable phone number associated with the content item
wherein said presenting includes presenting the selectable phone number as a click-to-call item on a call-capable mobile device
Mayerhofer teaches:
wherein said selecting includes selecting intervening content having a click-to-call capability (see [0182]-[0184] in which interstitial ambient ads shown with user-requested content include a click-to-call capability and the ads are matched to be relevant to the content, and in which the users are on a mobile device)  
wherein said presenting includes presenting the click-to-call intervening content (see [0182]-[0184] in which interstitial ambient ads shown with user-requested content include a click-to-call capability and the ads are matched to be relevant to the content, and in which the users are on a mobile device)  
wherein at least one pre-loaded intervening content portion is a selectable phone number associated with the content item (see [0182]-[0184] in which interstitial ambient ads shown with user-requested content include a click-to-call capability 
wherein said presenting includes presenting the selectable phone number as a click-to-call item on a call-capable mobile device (see [0182]-[0184] in which interstitial ambient ads shown with user-requested content include a click-to-call capability and the ads are matched to be relevant to the content, and in which the users are on a mobile device)  
It would be obvious to one of ordinary skill in the art to combine Mayerhofer with Macaluso because Macaluso already teaches advertisements compatible with mobile devices and ads relevant to the content, and adding a click-to-call capability would allow for quick response by the user during a time that they are attentive and are using a mobile device that has call capability.


Claims 11, 12, 14, 16, 17, and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marshall, Pre-Grant Publication No. 2007/0184820 A1 in view of Takakura, et al., Pre-Grant Publication No. 2002/0013725 A1.
Regarding Claims 11, 22, and 23, Marshall teaches:
A method (system)…comprising: 
registering a content request from the mobile device (see [0015], [0066], and [0072])
identifying, in response to the content request, at least one content to be served to the mobile device (see [0015], [0041], [0066]-[0067])
identifying, for said at least one content, at least one item of intervening content to be served to the mobile device along with the content, wherein said identifying includes determining a mobile device type associated with the advertisement request and choosing from only those items of intervening content suitable for display on that device type (see [0062]-[0063], [0091]-[0095], and [0104] in which device capabilities and characteristics, such as screen size, and color depths, formats accepted, and connection speed, which are considered “device types” are taken into consideration when selecting intervening content)
configuring said at least one item of intervening content such that it can be presented on a display of the mobile device in response to a selection action on the associated advertisement (see [0057], [0062]-[0063], [0067], [0091], and [0104] in which the ad is generated and configured based on appropriate formatting based on the device information; see also Figure 7, [0020], [0066], [0072]-[0074], and [0086] in which at least some of the advertisement information is displayed in response to a user action)
delivering the identified at least one advertisement along with said at least one associated configured item of intervening content to the mobile device in response to the advertising request (see at least [0066]-[0068] and [0072]-[0074])
Marshall, however, does not appear to specify:
registering an advertisement request, identifying, in response to an advertisement request, at least one advertisement, and intervening content to be served along with the advertisement
Marshall does, however, teach the content to be such as news, entertainment services, and so on in [0041], and teaches the intervening content being advertising content such as in [0041].
Therefore, it would be obvious to one of ordinary skill in the art to combine the request for content being an advertisement request, etc., with Marshall because Marshall already teaches other types of content requests for such as news and entertainment, Marshall to also serve advertisements as requested content. 

Marshall, however, does not appear to specify:
determining network information associated with the content request 
Takakura teaches:
determining network information associated with the content request (see [0098]-[0101] in which network connection speed is determined prior to advertisement selection)
It would be obvious to one of ordinary skill in the art to combine Takakura with Marshall because Marshall already teaches determining connection speed for the particular device as in at least [0091], and determining current capabilities of the actual network would also take into consideration any network issues, even if the device type is capable of fast connection.    

Regarding Claim 12, the combination of Marshall and Takakura teaches:
the method of claim 11
Marshall further teaches: 
wherein said determining network information includes detecting at least one of mobile device type, mobile device data connection speed (see [0091])
Takakura further 
wherein said determining network information includes detecting at least one of mobile device type, mobile device data connection speed, network congestion, and latency factors (see [0098]-[0103])
It would be obvious to one of ordinary skill in the art to combine Takakura with Marshall because Marshall already teaches determining connection speed for the particular device as in at least [0091], and determining current capabilities of the actual network would also take into consideration any network issues, even if the device type is capable of fast connection.    

Regarding Claim 14, the combination of Marshall and Takakura teaches:
the method of claim 11
Marshall further teaches: 
wherein the associated item of intervening content includes a video advertisement related to an item advertised in said advertisement (see [0069])

Regarding Claim 16, the combination of Marshall and Takakura teaches:
the method of claim 12
Takakura further teaches: 
determining one or more expected wait or latency times for content loading on the mobile device based on said determined network information (see [0150])
choosing from only those items of intervening content suitable for holding a device user’s attention for the determined wait or latency times (see [0150])
It would be obvious to one of ordinary skill in the art to combine Takakura with Marshall because Marshall already teaches determining connection speed for the particular device in order to select the appropriate intervening content, and selecting content of 

Regarding Claim 17, the combination of Marshall and Takakura teaches:
the method of claim 16
Marshall further teaches: 
detecting a data connection type and connection speed associated with a mobile device and accounting for memory and processing limitations of the mobile device in relation to loading, rendering, and presenting content (see [0091] and [0104]) 
Takakura further teaches: 
performing a ping test to a server hosting the content item (see [0098]-[0100])
It would be obvious to one of ordinary skill in the art to combine Takakura with Marshall because Marshall already teaches determining connection speed for the particular device in order to select the appropriate intervening content, and a ping test would allow for real-time information relevant to the current network state.    

Regarding Claim 21, the combination of Marshall and Takakura teaches:
the method of claim 11
Marshall further teaches: 
wherein the selected action on the associated advertisement causes the mobile device to load a destination web page associated with the selected advertisement (see Figure 7, [0020], [0073]-[0074], [0086]) 


Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Marshall, Pre-Grant Publication No. 2007/0184820 A1 in view of Takakura, et al., Pre-Grant Publication No. 2002/0013725 A1 and in further view of Cheng, et al., Pre-Grant Publication No. 2009/0063622 A1.
Regarding Claim 13, the combination of Marshall and Takakura teaches:
the method of claim 11
Marshall and Takakura, however, does not appear to specify:
wherein the associated item of intervening content includes a static version of a requested web page
Cheng teaches:
wherein the associated item of intervening content includes a static version of a requested web page (see at least [0053]-[0054], [0056]-[0057], and [0065] in which a static version of a requested webpage is shown to the user in response to a request for a webpage)
It would be obvious to one of ordinary skill in the art to combine Cheng with Marshall and Takakura because Marshall already teaches interstitial advertisements related to the requested content, and a static webpage would ensure the user is shown content that they are truly interested in while waiting for the download, since the content shown is a static version of the requested content.





Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Marshall, Pre-Grant Publication No. 2007/0184820 A1 in view of Takakura, et al., Pre-Grant Publication No. 2002/0013725 A1 and in further view of Masuda, et al., Pre-Grant Publication No. 2010/0114712 A1.
Regarding Claim 15, the combination of Marshall and Takakura teaches:
the method of claim 11
Marshall further teaches:
registering an ad selection event from the mobile device, where the ad selection event indicates a selection of a delivered advertisement (see Figure 7, [0020], [0073]-[0074], [0086]) 
Marshall and Takakura, however, does not appear to specify:
registering an intervening content display start event from the mobile device, where the intervening content display start event indicates a start of intervening content presentation on the mobile device
registering an intervening content display end event from the mobile device, where the intervening content display end event indicates an end of intervening content presentation on the mobile device
assessing a charge to an advertiser associated with the selected ad and the displayed intervening content based on the ad selection event and an intervening content display duration 
Masuda teaches:
registering an intervening content display start event from the mobile device, where the intervening content display start event indicates a start of intervening content presentation on the mobile device (see at least Figures 2-3, [0015], and [0019]-[0020] in which start and end times of intervening content display during 
registering an intervening content display end event from the mobile device, where the intervening content display end event indicates an end of intervening content presentation on the mobile device (see at least Figures 2-3, [0015], and [0019]-[0020] in which start and end times of intervening content display during content download are recorded, and the advertiser is charged on a CPT rate, such as a specific amount per second or millisecond) 
assessing a charge to an advertiser associated with the selected ad and the displayed intervening content based on the ad selection event and an intervening content display duration (see at least Figures 2-3, [0015], and [0019]-[0020] in which start and end times of intervening content display during content download are recorded, and the advertiser is charged on a CPT rate, such as a specific amount per second or millisecond) 
It would be obvious to one of ordinary skill in the art to combine Masuda with Marshall and Takakura because Marshall already teaches sponsored advertisements as well as the ads being intervening content, and the advertiser being charged only for time displayed would make it more likely for advertisers to participate, as they would not be as concerned with users opting to stop viewing the advertisement mid-display.








Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Marshall, Pre-Grant Publication No. 2007/0184820 A1 in view of Takakura, et al., Pre-Grant Publication No. 2002/0013725 A1 and in further view of Macaluso, et al., Pre-Grant Publication No. 2005/0215238 A1.
Regarding Claim 18, the combination of Marshall and Takakura teaches:
the method of claim 16
Marshall and Takakura, however, does not appear to specify:
wherein said determining comprises determining whether the expected load time exceeds a threshold load time and wherein said selecting includes no intervening content when the expected load time is not determined to exceed the threshold load time 
Macaluso teaches:
wherein said determining comprises determining whether the expected load time exceeds a threshold load time and wherein said selecting includes no intervening content when the expected load time is not determined to exceed the threshold load time (see [0033] in which a load time is determined, and an interstitial advertisement is only shown if the time exceeds a threshold load time)
It would be obvious to one of ordinary skill in the art to combine Macaluso with Marshall and Takakura because Marshall already teaches taking into account load times when selecting advertisements, and by using a threshold load time to control display the opportunity is not wasted if it is too short and only a small portion of intervening content would be shown insufficient to have an impact on the viewer.


Claims 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over    
Marshall, Pre-Grant Publication No. 2007/0184820 A1 in view of Takakura, et al., Pre-Grant Publication No. 2002/0013725 A1 and in further view of Mayerhofer, et al., Pre-Grant Publication No. 2006/0190616 A1.
Regarding Claims 19 and 20, the combination of Marshall and Takakura teaches:
the method of claim 11
Marshall and Takakura, however, does not appear to specify:
wherein said choosing includes selecting intervening content having a click-to-call capability
wherein said associating includes associating the chosen click-to-call intervening content
wherein said associated, configured item of intervening content portion is a selectable phone number associated with the content item
wherein said configuring includes configuring the selectable phone number as a click-to-call item on a call-capable mobile device
Mayerhofer teaches:
wherein said choosing includes selecting intervening content having a click-to-call capability  (see [0182]-[0184] in which interstitial ambient ads shown with user-requested content include a click-to-call capability and the ads are matched to be relevant to the content, and in which the users are on a mobile device)  
wherein said associating includes associating the chosen click-to-call intervening content  (see [0182]-[0184] in which interstitial ambient ads shown with user-requested content include a click-to-call capability and the ads are matched to be relevant to the content, and in which the users are on a mobile device)  
wherein said associated, configured item of intervening content portion is a selectable phone number associated with the content item  (see [0182]-[0184] in 
wherein said configuring includes configuring the selectable phone number as a click-to-call item on a call-capable mobile device  (see [0182]-[0184] in which interstitial ambient ads shown with user-requested content include a click-to-call capability and the ads are matched to be relevant to the content, and in which the users are on a mobile device)  
It would be obvious to one of ordinary skill in the art to combine Mayerhofer with Marshall and Takakura because Marshall already teaches advertisements compatible with mobile devices and ads relevant to the content, and adding a click-to-call capability would allow for quick response by the user during a time that they are attentive and are using a mobile device that has call capability.

Conclusion
The following prior art reference was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Walczak, Jr., et al., Pre-Grant Publication No. 2006/0100928 A1- teaches presentation of intervening content associated to a content item when a content item is requested by a mobile device, the intervening content shown during requested content download
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682